                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

L. RAY HARMON                         CASE NO.
                                      2:20−cv−01596−DSF−E
            Plaintiff(s),
     v.                               Order to Show Cause re
14523 TUPPER LLC, et al.              Dismissal for Lack of
                                      Prosecution
           Defendant(s).




    Generally, defendants must answer the complaint within 21 days after
  service or 60 days if the defendant is the United States. Fed. R. Civ. P.
  12(a)(1).
     In this case, Roccos Deli failed to plead or otherwise defend within the
  relevant time. The Court orders plaintiff to show cause in writing on or before
  April 10, 2020 why the claims against the non-appearing defendant(s)
  should not be dismissed for lack of prosecution. Failure to respond to this
  Order may result in sanctions, including dismissal for failure to prosecute.

    IT IS SO ORDERED.

Date: March 27, 2020                       /s/ Dale S. Fischer
                                          Dale S. Fischer
                                          United States District Judge
